COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00216-CV


Lori DeAngelis and Laurie Robinson       §    From the 153rd District Court


v.                                       §    of Tarrant County (153-282927-15)


Protective Parents Coalition, Jennifer   §    August 2, 2018
Olson, Deborah Logsdon, Jayne
Peery, Marie Howard, AND Holly
Carless                                  §    Opinion by Justice Pittman


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.     It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm the

trial court’s judgment as to the granting of Appellees’ Motions to Dismiss. We

reverse that portion of the trial court’s judgment as to the amount of trial

attorney’s fees awarded to Appellees Protective Parents Coalition, Jennifer

Olson, Deborah Logsdon, Jayne Peery, Marie Howard, and Holly Carless and as

to the failure to award Appellee Holly Carless reasonable appellate attorney’s
fees. We remand this case to the trial court for further proceedings consistent

with this opinion.

      It is further ordered that Appellants Lori DeAngelis and Laurie Robinson

shall jointly and severally pay all of the costs of this appeal, for which let

execution issue.


                                  SECOND DISTRICT COURT OF APPEALS


                                  By _/s/ Mark T. Pittman_________________
                                     Justice Mark T. Pittman